Mollison, Judge:
When this appeal for reappraisement was called for trial counsel for the plaintiff made the following offer:
Mb. Rode: I offer to stipulate in this case with counsel for the Government that on or about December 20, 1946, which is the date of exportation of the involved merchandise, vinyl resin, that the market value or the price at which such or similar vinyl resin was freely offered for sale to all purchasers in the principal markets of Canada for exportation to the United States, including the cost of all containers and coverings, and in the usual wholesale quantities in the ordinary course of trade, was 87 cents per pound, and that there was no higher foreign value at that time.
and the said offer was accepted by counsel for the Government and the stipulation entered into.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 87 cents per pound.
Judgment will be rendered accordingly.